Citation Nr: 1537424	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  08-18 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an apportionment of the Veteran's benefits on behalf of his minor child, J.M.B.


REPRESENTATION

The Veteran represented by:  Texas Veterans Commission
Appellant is Unrepresented


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from October 1990 to September 2003.  The appellant in this case is the mother of minor child, M.J.D., who is the Veteran's offspring; she brings this claim on the minor child's behalf.  During the appeal period, however, the child turned 18 and is no longer a minor.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 special apportionment decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied both a general and a special apportionment.  The appellant timely appealed that decision.

The appellant testified at a Decision Review Officer (DRO) hearing in January 2008; a transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case was last adjudicated in October 2008, when the AOJ issued a supplemental statement of the case.  The Board notes that supplemental statement of the case, however, was only sent to the appellant, and was not also sent to the Veteran.  

Likewise, the Board further notes that the appellant requested a hearing before the Board in her June 2008 substantive appeal, VA Form 9.  That hearing was scheduled in May 2011, and April 2011 letters informing both the appellant and the Veteran of that hearing were sent in April 2011.  Subsequently, the appellant requested that hearing be rescheduled due to a medical procedure.  In April 2015, the Veteran was sent a letter informing him that a hearing with regards to this matter was scheduled for June 9, 2015.  It does not appear that the appellant was sent a letter informing her of the scheduled hearing on this matter, which she initially requested.  The June 2015 hearing was subsequently cancelled at the Veteran's request; again, it appears without ever informing the appellant of the scheduled hearing.  

Accordingly, the Board finds that this case needs to be remanded in order to first readjudicate the apportionment claim and to provide that readjudication to both the appellant and the Veteran and his representative.  The AOJ should then reschedule the appellant and the Veteran for a hearing on this matter, and provide both parties with the appropriate notice of the hearing on this matter.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should review the claims file and readjudicate the appellant's claim for an apportionment of the Veteran's benefits on behalf of minor child, J.M.B.  If the benefits sought on appeal remain denied, the Veteran, the appellant, and each contested claimant's representative should be furnished a supplemental statement of the case and given the opportunity to respond 

2.  Following the above, schedule the appellant and the Veteran for a videoconference hearing before a Veterans Law Judge and notify both parties, as well as both parties' representative, if any, of the date, time and location of this hearing.  Place a copy of the hearing notice letter for each party in the claims file.  If, for whatever reason, the appellant withdraws her request for a hearing or fails to report for same please add appropriate documentation to the claims file.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




